222 F.2d 368
GARFIELD INVESTMENT CORPORATION, a Delaware Corporation,v.CITY OF ENID, a Municipal Corporation, et al.
No. 5000.
United States Court of Appeals Tenth Circuit.
January 6, 1955.

1
Appeal from the United States District Court for the Western District of Oklahoma. 122 F.Supp. 73.


2
Frank Carter and W. W. Musser, Jr., Enid, Okl., for appellant.


3
H. L. Gasaway, Enid, Okl., for appellees.


4
Before BRATTON and PICKETT, Circuit Judges, and VAUGHT, District Judge.


5
Judgment entered pursuant to stipulation, without opinion.1



Notes:


1
 Pursuant to such written stipulation, the court remanded the case to the United States District Court for the Western District of Oklahoma, with instructions to enter a judgment in favor of Garfield Investment Corporation in the amount of $16,000.00